Citation Nr: 1707633	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  13-10 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable evaluation prior to December 17, 2014 and in excess of 30 percent therefrom for bilateral pes planus with 1st MTP joint arthritis and heel spurs.

2.  Entitlement to a compensable evaluation for bilateral hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to March 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied increased evaluations for bilateral foot disorder (0%), right wrist disability (10%), and bilateral hearing loss disability (0%).  Notably, in January 2016, the RO in Togus, Maine, granted a 30 percent evaluation for bilateral foot disorder effective from December 17, 2014.  Notwithstanding, jurisdiction appears to be retained by the Winston-Salem RO in these matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

Having carefully reviewed the claims file, the Board finds that remand is necessary for the following reasons.

First, issuance of a Supplemental Statement of the Case (SSOC) is required.  The record shows that, following certification of the appeal to the Board in January 2014, the AOJ obtained new VA examinations of the feet, wrist, and hearing loss disabilities, and the Togus RO granted a 30 percent evaluation for bilateral foot disorder effective from December 17, 2014.  See VA Form 8 (January 2014); VA Exams (June 2015); and Rating Decision (August 2015).  However, the AOJ did not provide the Veteran with an SSOC that addresses the evidence obtained or explains the actions taken.  An SSOC is required to ensure due process of law.  See 38 C.F.R. §§ 19.31, 19.37.

Second, the examinations of the right wrist during this appeal are inadequate in view of a recent decision of the Court of Appeals for Veteran's Claims (Court).  In Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the Court held that to be adequate a VA examination of the joints must, wherever possible, include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In this case, the reports of examination do not reflect the necessary testing or findings.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all updated treatment records and associate these with the claims file.

2.  Thereafter, the Veteran should be scheduled for a VA examination of his wrists to ascertain the severity of his right wrist disability using the most recent Disability Benefits Questionnaire for Wrist Conditions.  All symptoms should be identified along with their frequency, duration, and severity.  All clinical findings should be reported in detail to include the functional impact.  To the extent possible, the examiner should indicate the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the right and left wrists.  If the examiner is unable to so opine, he or she should clearly explain why that is so. 

3.  Thereafter, the AOJ should re-adjudicate the claims based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued an SSOC.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
G.A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




